Citation Nr: 1019514	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-00 240A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1971 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2008 of a Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Hearing loss was manifested by level III auditory acuity in 
the right ear and level III auditory acuity in the left ear.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Tables VI and VII, 
Diagnostic Code 6100 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in June 2008.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the symptoms had increased and the affect on 
employment.  

The Veteran was notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable.

As for content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication 
VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-
86 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) 
(evidence demonstrating a worsening or increase in severity 
of a disability and the effect that worsening has on 
employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and 
private medical records.  The Veteran was afforded VA 
examination in August 2008 and November 2009.  And there is 
no evidence in the record dated subsequent to the VA 
examinations that shows a material change in the condition to 
warrant a reexamination.  38 C.F.R. § 3.327(a).

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Ratings for hearing loss range from noncompensable to 100 
percent and are based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz. 

To evaluate the degree of disability from service-connected 
hearing loss, the Rating Schedule establishes eleven auditory 
acuity levels, ranging from numeric level I for essentially 
normal acuity to numeric level XI for profound deafness.  
38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  



The Veteran's bilateral hearing loss is currently rated as 
noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).

The Roman numeral designation is located at the point where 
the percentage of speech discrimination and puretone 
threshold average intersect.  38 C.F.R. § 4.85(b).

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86, the rating may be based 
solely on puretone threshold testing (using Table VIa). An 
exceptional pattern of hearing impairment occurs when the 
puretone thresholds in each of the four frequencies 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or greater or when 
the puretone threshold at 1000 Hertz is 30 decibels or less, 
and the threshold at 2000 Hertz is 70 decibels or more.  38 
C.F.R. § 4.86(a), (b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear. The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).



Facts

On VA examination in August 2008, the puretone thresholds in 
decibels at the tested frequencies of 1000, 2000, 3000, and 
4000 Hertz in the RIGHT ear were 50, 50, 65, and 95, 
respectively; and in the LEFT ear, 45, 45, 85, and 85, 
respectively. The puretone threshold average was 65 in the 
right ear and 65 in the left ear. Speech discrimination was 
88 percent in the right ear and 88 percent in the left ear.

Applying the results in TABLE VI, the findings yield a 
numeric designation of III for the right ear as the average 
65 puretone decibel loss, which is in the range between 58 
and 65 average puretone decibel loss, and the speech 
discrimination score of 88 is in the range between 84 and 90 
percent.  For the left ear, the average 65 puretone decibel 
loss, which is in the range between 58 and 65 average 
puretone decibel loss, and the speech discrimination score of 
88 is in the range between 84 and 90 percent, which yields a 
numeric designation of III.

Entering the resulting numeric designations of III for the 
right ear and III for the left ear to TABLE VII yields a 
noncompensable or 0 percent disability rating under 
Diagnostic Code 6100.

Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

On VA examination in November 2009, the puretone thresholds 
in decibels at the tested frequencies of 1000, 2000, 3000, 
and 4000 Hertz in the RIGHT ear were 45, 45, 60, and 80, 
respectively; and in the LEFT ear, 50, 55, 80, and 85, 
respectively. The puretone threshold average was 58 in the 
right ear and 68 in the left ear. Speech discrimination was 
88 percent in the right ear and 88 percent in the left ear.



Applying the results in TABLE VI, the findings yield a 
numeric designation of III for the right ear as the average 
58 puretone decibel loss is in the range between 58 and 65 
average puretone decibel loss, and the speech discrimination 
score of 88 is in the range between 84 and 90 percent.  For 
the left ear, the average 68 puretone decibel loss is in the 
range of between 66 and 73 average puretone decibel and the 
speech discrimination score of 88 is in the range of between 
84 and 90 percent, which yields a numeric designation of III.

Entering the resulting numeric designations of III for the 
right ear and III for the left ear to TABLE VII yields a 
noncompensable or 0 percent disability rating under 
Diagnostic Code 6100.

Since the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86. 

The Veteran argues his hearing loss warrants compensation 
because he must now use hearing aids.

The application of the tables to the results of the hearing 
test is a very "mechanical" (i.e., nondiscretionary) process.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
Board is not free to ignore VA's duly promulgated 
regulations, which include the Rating Schedule.  Franklin v. 
Brown, 5 Vet. App. 190, 193 (1993).

The Board concludes that there have been no clinical findings 
to show that the bilateral hearing loss meets the criteria 
for a compensable rating.  For this reason, the preponderance 
of the evidence is against the claim for increase and the 
benefit of-the doubt standard does not apply.  38 C.F.R. § 
5107 (b).



Extraschedular Consideration

Although the Board is precluded by regulation from an 
assigning extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub 
nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the 
Veterans Court provided a sequential three-step analysis to 
determine whether a claim should be referred for an 
extraschedular rating. 

Step one is to determine whether the schedular rating 
adequately contemplates a claimant's disability picture.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular rating is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, then step two is to determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  

If the Veteran's disability picture meets the second step, 
then the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether an extraschedular 
rating is warranted.



With respect to the first step of Thun, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, which is loss of hearing acuity and for which 
he wears hearing aids.  The level of hearing impairment is 
contemplated by the Rating Schedule, which is based on the 
ability to understand spoken words and on hearing acuity at 
various decibel levels as shown by objective testing.  Thus, 
the Rating Schedule adequately contemplates the Veteran's 
disability.  In other words, the Veteran does not experience 
any symptomatology not already contemplated by the Rating 
Schedule.  

The fact that the Veteran uses hearing aids does not place 
his symptomatology outside of that contemplated by the Rating 
Schedule or make application of the Rating Schedule 
impracticable in this case.  

As the threshold factor for extraschedular consideration has 
not been met, the Board consequently need not reach the 
second step as to whether the exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as a "governing norm" (e.g., marked interference 
with employment and frequent periods of hospitalization).  As 
such, referral for extraschedular consideration is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A compensable rating for bilateral hearing loss is denied.




____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


